DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu [JP2011-116933, of record, previously cited] in view of Joachimi et al. [US2003/0130381, newly cited, “Joachimi”]. 
Shimizu discloses a joining material (resin composition) for laser welding, the joining material comprising: a polymer matrix (polypropylene resin a) comprising a polypropylene resin having a melt index of 80 g/10 min or more to 95 g/10 min or less as measured at a temperature of 230°C and a load of 2.16 kg (paragraphs 0022, 0024, 0026); and a filler (filler d, whisker like fillers, rod or fiber shaped filler; paragraph 0041-42).  
Shimizu discloses some of the particle shapes have an aspect ratio of 4 or more, the broad open range includes the claimed range but is not limited to the narrower range claimed. 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the joining material of Shimizu to include a needle shaped filler with an aspect ratio as taught by Joachimi in order to reinforce an improve the strength of the joining material. 
With respect to claim 2, Shimizu discloses propylene homopolymer, an ethylene-propylene copolymer, a copolymer of propylene and an olefin-based monomer having 4 to 10 carbon atoms- and a block copolymer of polypropylene and an ethylene-propylene rubber (paragraph 0024). 
With respect to claim 3, Shimizu discloses a content of an ethylene repeating unit of the ethylene-propylene copolymer is 3 wt% or more to 10 wt% or less (paragraph 0027). 
With respect to claim 4, Shimizu discloses needle-shaped inorganic filler is present in an amount of 5 parts or more by weight to 30 parts or less by weight based on 100 parts by weight of the joining material (paragraph 0044). 
With respect to claim 5, Shimizu discloses the polymer matrix further comprises a thermoplastic elastomer (paragraph 0045). 

With respect to claim 7, Shimizu discloses wherein the thermoplastic elastomer comprises a block copolymer of ethylene and an u-olefin having 4 to 30 carbon atoms (paragraph 0045). 
With respect to claim 8, Shimizu discloses a molar ratio of the ethylene to the u-olefin is 6:4 to 7:3 (paragraph 0045). 
With respect to claim 9, Shimizu discloses the thermoplastic elastomer is present in an amount of 5 parts or more by weight to 30 parts or less by weight based on 100 parts by weight of the joining material (paragraph 0049). 
With respect to claim 10, Shimizu discloses a thickness of 0.5 mm or more to 5 mm or less (paragraph 0071).
With respect to claim 11, Shimizu discloses a light transmittance of 20% or more at a wavelength of 980 nm (paragraph 0058, 0064). 
With respect to claim 12, applicant is referred to the discussion of claim 1 above for the discussion of the combination of Shimizu and Joachimi teaching of the composition. Additionally, Shimizu discloses laminating the joining material and at least a part of a material to be joined (paragraph 0065); irradiating a region where the joining material and the material to be joined are laminated with a laser to form a welding region, 4Application No.: Not Yet AssignedDocket No.: 29137.03143.US00 wherein the laser passes through the joining material toward a surface of the material to be joined (paragraph 0065). 
tot = P/v x the number of repetitions, and wherein in Equation 1, Etot is the total line energy (J/mm), P is a laser power (W), and v is a laser irradiation rate (mm/s) (paragraph 0072). 
With respect to claim 14, applicant is referred to the discussion of claim 12 above, the resulting product has all the structure required by claim 14. 
With respect to claim 15, Shimizu discloses the needle-shaped inorganic filler is magnesium oxysulfate-based particles (paragraph 0041). 
With respect to claim 16, Shimizu discloses a-olefin having 4 to 30 carbon atoms comprises at least one a-olefin of 1-butene, 1-hexene (paragraph 0045). 
Response to Arguments
Applicant’s arguments, filed 12/1/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, filed 12/1/2021, with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Joachimi.
Newly cited Joachimi teaches a filler material that is similar to and in combination with the filler materials disclosed by Shimizu (paragraph 0109). Joachimi discloses a filler that includes needle shaped fillers having an aspect ratio that includes the claimed range (paragraph 0112). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM